Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hayne (6,510,468) discloses a system for transforming a mainframe application into corresponding web-based application.  A set of logic rules and data are extracted from mainframe application.  Link objects containing the set of logic rules and data are created.  The link objects point to the rules and data in the mainframe application.  The link objects are mapped to display regions defined by web-based application.
Bruckhaus (8,417,715) discloses a system and method for generating and delivering analytic results for any simple or highly complex problem for which data exists that software or similar automated means can analyze.  The method comprises extracting and converting data 
Iyer (2006/0020620) discloses a data mining system for extending data mining framework.  Non-native data mining algorithms and viewers can be plugged in or integrated into a data mining system including a data-mining server and one or more client tools.  The system receives non-native or plug-in mining algorithms supplied by third parties.  These algorithms can be integrated within the system at the same level as built-in algorithms supplied as part of a product and can take advantage of a plurality of system services or facilities.  The data-mining system can include one or more interfaces that can be employed or consumed by the mining algorithm.
The combination of the references of record fails to teach or render obvious the claimed inventions as recited in the claims.  The independent claims are novel and non-obvious over the prior art of record. The dependent claims, being definite further limiting and fully enable by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199